        Case 1:16-cv-04540-VSB-OTW Document 71 Filed 03/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                         :
SIBYL COLON,
                                         :
                        Plaintiff,       :                       16-CV-4540 (VSB) (OTW)
                                         :
              -against-                  :                               ORDER
                                         :
NEW YORK CITY HOUSING AUTHORITY, et al., :
                                         :
                        Defendants.      :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint agenda, ECF 70.

         It is HEREBY ORDERED that from this point forward, all communications with Chambers

shall be by letter, filed via ECF. Counsel are reminded of their obligation to follow this Court’s

Individual Practices.

         Counsel shall not call or email Chambers without prior permission. Communications

with Chambers staff do not constitute Orders of this Court. The parties’ dispute over allegedly

ex parte communications will not be further addressed at the conference.

         Finally, if the deposition of non-party Luis Ponce has not yet occurred, the parties shall

appear on March 6, 2019 with a scheduled date for his deposition. Accordingly, ECF 68 is

DENIED to the extent that it seeks a stay of Mr. Ponce’s deposition.


         SO ORDERED.



                                                                 s/ Ona T. Wang
Dated: March 4, 2019                                                        Ona T. Wang
       New York, New York                                          United States Magistrate Judge
